Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 8-13 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed steps of: acquire detected data that is sensor data outputted during a past reference period by a sensor mounted on a moving body, the sensor data being data from which a position, movement direction, and movement velocity of an object existing on peripheral of the moving body to the moving body are identifiable as detected content, acquire peripheral data detected by the peripheral body existing on the peripheral of the moving body, the peripheral data being data from which the position, movement direction, and movement velocity of the peripheral body are identifiable as peripheral content, and determine whether or not there is a failure in the sensor based on whether or not the detected data acquired includes detected data from which a detected content such that a total value is within a reference scope is identified, the total value being calculated by weighting and then adding up each of a difference in the positions, a difference in the movement directions, and a difference in the movement velocities, which are identified from the 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
September 11, 2021